Citation Nr: 0008147	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  98-16 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for cervical strain 
syndrome, postoperative status. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDING OF FACT

Cervical strain syndrome was not demonstrated during service 
and arthritis of the cervical spine was not manifested until 
a number of years after the veteran's service discharge.


CONCLUSION OF LAW

Cervical strain syndrome was not incurred in or aggravated by 
service, and arthritis of the cervical spine may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to that claim.  The Board 
is satisfied that all available relevant evidence has been 
obtained regarding the veteran's claim, and that no further 
assistance to the veteran is required to comply with 38 
U.S.C.A. § 5107(a).

Factual background

The veteran's service medical records are negative for 
complaints or treatment of a cervical spine disorder.  An 
August 1966 military record of proceeding under Article 15 
reveals that the veteran was cited for two driving 
violations.  One for driving at an excessive speed, and the 
other for failing to maintain control of his vehicle.  An 
April 1967 service examination report notes that his cervical 
spine was normal.  According to an April 1967 service 
hospital record, an x-ray of the veteran's cervical spine was 
negative for pathology.  The veteran's May 1968 separation 
examination report is negative for complaints or findings of 
a cervical spine disorder.

An August 1994 magnetic resonance imaging (MRI) scan report 
from the Spartanburg Regional Medical Center indicates an 
impression of degenerative changes in the mid and lower 
cervical spine with osteophyte formation causing significant 
spinal stenosis with resultant cord compression.  There might 
have been a component of disc herniation present at C3-4 and 
C4-5. 

In September 1994, Robert Flandry, M.D., examined the veteran 
one-week after the veteran had undergone "extensive cervical 
decompression" surgery.  

The impression on a September 1997 x-ray study from the 
Wallace Thomson Hospital was status post laminectomy of C3 
through C6, with posterior fusion hardware.  

In July 1998, Michael Mahan, D.C., revealed that he treated 
the veteran from September 1981 to March 1982.  After 
reviewing the veteran's history, his test results, 
examination reports, and x-ray findings, Dr. Mahan opined 
that it was "very possible that the majority of the 
conditions he presented with could have been caused by [an 
inservice] jeep accident as it was described" to Dr. Mahan.  
The physician further indicated that the "moderate to 
advanced degenerative joint disease in his mid and lower" 
cervical spine "could very well have been the result of 
traumatically induced injury during" the veteran's period of 
service.

In February 1999, the veteran and his wife appeared before a 
hearing officer at the RO.  The veteran testified that while 
he was stationed in Germany he was involved in a motor 
vehicle accident.  The accident occurred when he lost control 
of the jeep he was driving.  He claimed that he hit an oil 
slick in the road and jeep flipped over.  He recalled that, 
when the jeep flipped, his neck cracked and it began to hurt.  
He remembered that his passenger, who was a superior officer, 
told him to keep the accident quiet.  Therefore, he did not 
seek medical treatment for the neck pain.  He did report the 
accident, however, and was found at fault.  His 
representative pointed out that the veteran's service records 
confirmed that he received an Article 15 for the accident.  
The veteran asserted that his neck bothered him after the 
accident, but he never reported it.  He remarked that he 
first sought medical treatment a couple of years after he 
left service in 1970 or 1971, although he could not remember 
the exact dates.  Later, he was treated by a chiropractor.  
He revealed that he was receiving ongoing treatment for his 
neck since the early 1990s.  His wife indicated that they 
were married prior to his military service.  She recalled 
that he wrote her letters about his motor vehicle accident in 
which he mentioned that he hurt his back.  She recollected 
that he did not describe the back injury in detail.  She 
reported that he was in constant pain after he was discharged 
and that he treated with her doctor.  She could not recall 
the dates of his treatment.    

Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Arthritis may be presumed to have been incurred in service if 
the evidence shows that such disease became manifest to a 
degree of 10 percent within one year of separation from 
active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

After carefully considering the evidence of record, the Board 
finds that the veteran's claim for service connection for 
cervical strain syndrome, postoperative status, must fail.  
In making such determination, the Board would stress that, of 
foremost importance, service medical records are negative for 
a cervical spine disorder, to include arthritis.  As to the 
latter pathology, it bears emphasis that there was no 
evidence of the same on the above-cited April 1967 inservice 
x-ray.  In addition, the report pertaining to the veteran's 
May 1968 separation examination is negative for complaints or 
findings of a cervical spine disorder.  Rather, cervical 
strain syndrome was initially shown many years after the 
termination of the veteran's period of service.  Arthritis 
involving his cervical spinal segment, in turn, was not shown 
until the 1990's, many years after the veteran's separation 
from service, which consideration negates any notion of 
according service connection for such pathology on a 
presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board is, to be sure, cognizant of the above-cited July 
1998 statement from Dr. Mahan, wherein the physician opined 
that it was 'very possible that the majority of the 
conditions [the veteran] presented with could have been 
caused by [an inservice] jeep accident as it was described', 
and that the veteran's 'moderate to advanced degenerative 
joint disease in his mid and lower' cervical spine 'could 
very well have been the result of traumatically induced 
injury during' the veteran's period of service.  However, the 
Board would point out that Dr. Mahan's opinions are clearly 
couched in the language possibility (i.e., 'could' and 'could 
very well have been' related to service).  As such, these 
opinions are wholly speculative and thus may not serve as a 
basis for a grant of service connection.  See Utendahl v. 
Derwinski, 1 Vet. App. 530, 531 (1991).  It also bears 
emphasis that Dr. Mahan's above-addressed opinions were 
rendered apparently exclusively on the basis of the veteran's 
reported service history (for which, relative to any jeep 
accident, service medical records are, in any event, negative 
for reference to the same), which consideration significantly 
impairs the materiality of the opinions.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993).  In view of the foregoing 
observations relative to the opinions advanced by Dr. Mahan, 
in addition to the reasoning expressed by the Board in the 
preceding paragraph immediately hereinabove, the Board is 
constrained to conclude that the preponderance of the 
evidence is against the veteran's claim for service 
connection for cervical strain syndrome, postoperative 
status.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107; 38 C.F.R. §§ 
3.307, 3.309.

In reaching the foregoing determination, the Board is 
cognizant that the veteran feels strongly that his present 
cervical spine impairment is directly related to his period 
of service.  However, while the Board is sensitive to the 
veteran's view in this regard, it would respectfully point 
out that he is, as a lay person, not competent to provide an 
opinion which requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  


ORDER

Service connection for cervical strain syndrome, 
postoperative status, is denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

